[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Dobson v. Handwork, Slip Opinion No. 2020-Ohio-1069.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1069
THE STATE EX REL. DOBSON, PROSECUTING ATTORNEY, v. HANDWORK, JUDGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Dobson v. Handwork, Slip Opinion No.
                                     2020-Ohio-1069.]
Prohibition—Once judgment of sentence has been appealed, trial court loses
        jurisdiction except to take action in aid of the appeal—Because defendant
        had filed notice of appeal from judgment of sentence, trial court did not
        have jurisdiction to rule on defendant’s postjudgment motions to modify
        judgment of sentence—Writ of prohibition granted.
  (No. 2019-1198—Submitted December 10, 2019—Decided March 26, 2020.)
                                      IN PROHIBITION.
                                 ____________________
        Per Curiam.
        {¶ 1} Relator, Wood County Prosecuting Attorney Paul A. Dobson, seeks a
writ of prohibition against respondent, Judge Peter M. Handwork, who presided in
State v. Schuman, Wood C.P. case Nos. 2017-CR-0501, 2018-CR-0063, and 2018-
                               SUPREME COURT OF OHIO




CR-0160. In those criminal cases, Judge Handwork found Andrew R. Schuman
guilty of seven felony counts and sentenced him to community control, which
included a 45-day jail term.
       {¶ 2} After entry of the judgment of sentence and the filing of Schuman’s
appeal from it, Judge Handwork considered two motions filed by Schuman and
issued two orders modifying the judgment of sentence. Dobson seeks a writ of
prohibition to vacate the two postjudgment orders and to prohibit any further
exercise of jurisdiction by Judge Handwork except in aid of the appeal and asks us
to order that the costs of this action be paid by Judge Handwork. Because Judge
Handwork did not file an answer, Dobson has also filed a motion for default
judgment. No response to the motion has been filed.
       {¶ 3} Based on our review of the amended complaint and the exhibits
attached to it, we grant the motion for default judgment, and pursuant to
S.Ct.Prac.R. 12.04(C), we issue a peremptory writ of prohibition.
                                       I. Facts
       {¶ 4} The criminal cases against Schuman, who is an attorney, involved
three consolidated indictments. On May 29, 2019, after a bench trial, Judge
Handwork issued a judgment entry finding Schuman guilty of seven felony
offenses. In case No. 2018-CR-0063, the judge found Schuman guilty of five
counts of tampering with records, all third-degree felonies; one count of perjury, a
third-degree felony; and one count of theft, a fifth-degree felony.1 The judge
acquitted Schuman of the counts alleged in the other two indictments.
       {¶ 5} At the sentencing hearing, the judge discussed Schuman’s
community-control conditions, including the requirement that Schuman avoid
contact with “other individuals on probation, parole, community control, or any


1. The same misconduct was the subject of a disciplinary proceeding against Schuman. See
Disciplinary Counsel v. Schuman, 152 Ohio St.3d 47, 2017-Ohio-8800, 92 N.E.2d 850; In re
Schuman, 156 Ohio St.3d 1482, 2019-Ohio-3216, 129 N.E.3d 448.




                                           2
                                January Term, 2020




individual who has been convicted of [a] felony offense,” with the only exception
being “individuals in treatment or counseling, or those attending a 12-step support
meeting, and only while in said meetings.” Schuman’s counsel pointed out that if
Schuman returned to the practice of law, the no-contact condition would present “a
significant problem” because Schuman had practiced criminal law. Counsel then
asked the judge to modify the no-contact condition so that Schuman would be
permitted to interact with such individuals in his professional capacity. The judge
stated that he would take this request for a practice-of-law exception to the no-
contact condition under advisement.
       {¶ 6} On August 5, 2019, Judge Handwork issued a judgment of sentence
imposing the three-year community-control sentence, which included a 45-day jail
term and the above-quoted no-contact condition. The no-contact condition set forth
in the judgment of sentence did not include the practice-of-law exception that
Schuman’s counsel had requested at the sentencing hearing.
       {¶ 7} Schuman appealed the judgment of sentence to the court of appeals
on August 7, 2019. That same day, Schuman filed a “motion to modify judgment
of conviction,” which asked the trial court to add a practice-of-law exception to the
no-contact condition of community control.
       {¶ 8} Dobson filed a response opposing the motion, arguing mainly that a
trial court lacks authority to reconsider a final judgment in a criminal case and that
by taking an appeal, Schuman had divested the trial court of “subject matter
jurisdiction to do anything that might interfere with the appellate court’s ability to
affirm, modify, or reverse the judgment/order that is currently on appeal.”
       {¶ 9} Despite Dobson’s objections, the trial court granted the motion on
August 19, 2019. On August 23, Schuman moved for a reduction of his jail
sentence from 45 to 21 days. On August 28, Judge Handwork issued an order
reducing Schuman’s jail sentence from 45 to 30 days.




                                          3
                               SUPREME COURT OF OHIO




          {¶ 10} On August 29, 2019, Dobson filed this original prohibition action
seeking to invalidate the two postjudgment orders. No answer has been filed.
Dobson moved for default judgment, and Judge Handwork has not filed a response.
                        II. The Default-Judgment Standard
          {¶ 11} Civ.R. 55(D) bars entry of a default judgment against state and local
officers “unless the claimant establishes his claim or right to relief by evidence
satisfactory to the court.” The term “officers” in Civ.R. 55(D) includes judges. See
Schucker v. Metcalf, 10th Dist. Franklin No. 84AP-548, 1984 WL 5986, *2 (Nov.
15, 1984) (denying motion for default judgment in prohibition action against
probate judge, citing Civ.R. 55(D)), rev’d on other grounds, 22 Ohio St.3d 33, 488
N.E.2d 210 (1986); accord State ex rel. Hillman v. Holbrook, 129 Ohio St.3d 126,
2011-Ohio-3090, 950 N.E.2d 549, ¶ 2 (denying default judgment against judge in
procedendo action).
          {¶ 12} In accordance with Civ.R. 55(D), the proper disposition of the
motion for default judgment here is intertwined with the merits of the writ claim
pursuant to S.Ct.Prac.R. 12.04(C). To the extent that the facts pleaded and verified
in the complaint are sufficient from an evidentiary standpoint to establish Dobson’s
right to relief, the motion and the writ should both be granted. If, however, the
complaint fails to establish Dobson’s right to relief, the motion and the writ should
be denied.
          {¶ 13} We hold that the complaint sufficiently states and proves a claim for
relief.
          III. The Judge Patently and Unambiguously Lacked Jurisdiction
                         to Issue His Postjudgment Orders
          {¶ 14} To demonstrate entitlement to a writ of prohibition, Dobson must
show (1) that Judge Handwork has exercised judicial power, (2) that his exercise of
judicial power is unauthorized by law, and (3) that denying the writ would result in
injury for which no other adequate remedy exists in the ordinary course of the law.




                                           4
                                January Term, 2020




State ex rel. Greene Cty. Bd. of Commrs. v. O’Diam, 156 Ohio St.3d 458, 2019-
Ohio-1676, 129 N.E.3d 393, ¶ 16. If the absence of jurisdiction is patent and
unambiguous, there is no need to inquire into the existence of an adequate remedy
at law. Id. at ¶ 26.
        {¶ 15} Here, Judge Handwork clearly exercised judicial power.              As
discussed, the complaint refers to and has attached to it two orders that Judge
Handwork issued after the judgment of sentence had been filed.
        {¶ 16} Two principles show that Judge Handwork was not authorized by
law to issue the two postjudgment orders. First, this court has stated that “ ‘trial
courts lack authority to reconsider their own valid final judgments in criminal
cases.’ ” State v. Raber, 134 Ohio St.3d 350, 2012-Ohio-5636, 982 N.E.2d 684,
¶ 20, quoting State ex rel. White v. Junkin, 80 Ohio St.3d 335, 338, 686 N.E.2d 267
(1997). It follows that because a trial court lacks jurisdiction to entertain a motion
for reconsideration of a final criminal judgment, any ruling on such a motion is a
nullity. See State v. Dix, 8th Dist. Cuyahoga No. 101007, 2014-Ohio-3330, ¶ 3;
State v. Ford, 9th Dist. Summit No. 26466, 2012-Ohio-5050, ¶ 8-10; State v.
Wilson, 10th Dist. Franklin Nos. 05AP-939, 05AP-940, and 05AP-941, 2006-Ohio-
2750, ¶ 9.
        {¶ 17} Second, “[o]nce a case has been appealed, the trial court loses
jurisdiction except to take action in aid of the appeal.” In re S.J., 106 Ohio St.3d
11, 2005-Ohio-3215, 829 N.E.2d 1207, ¶ 9. Here, both postjudgment orders were
issued after Schuman had filed his notice of appeal. Schuman’s filing of his notice
of appeal on August 7, 2019, divested Judge Handwork of jurisdiction to rule on
Schuman’s postjudgment motions—with the result being that Judge Handwork’s
entries granting those motions are null and void. See, e.g., State v. Thomas, 8th
Dist. Cuyahoga No. 103406, 2016-Ohio-8326, ¶ 8 (trial-court action taken after
state prosecuted appeal in a criminal case was invalid); State v. Dunning, 12th Dist.
Warren Nos. CA2013-05-048 and CA2013-06-058, 2014-Ohio-253, ¶ 8 (trial court




                                          5
                              SUPREME COURT OF OHIO




may not “resentence a defendant to correct a sentencing error while his appeal is
still pending”); State v. Haught, 9th Dist. Summit No. 23265, 2007-Ohio-508, ¶ 8
(trial court acted without jurisdiction by modifying probation sentence during the
pendency of appeal); see also State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-
5132, 124 N.E.3d 766, ¶ 24 (DeWine, J., concurring in judgment only) (trial court
had no jurisdiction to act on remand order of court of appeals while appeal was
pending in this court). The judge’s postjudgment orders do not qualify as “in aid
of the appeal” inasmuch as they do not address “collateral issues like contempt,
appointment of a receiver and injunction.” State ex rel. Special Prosecutors v.
Judges of the Court of Common Pleas, 55 Ohio St.2d 94, 97, 378 N.E.2d 162
(1978). Instead, both the postjudgment orders modified the very substance of the
judgment of sentence under appeal; accordingly, the postjudgment orders here are
“inconsistent with the jurisdiction of the appellate court” and are therefore void.
S.J. at ¶ 9.
        {¶ 18} Although Judge Handwork did say at the sentencing hearing that he
would take Schuman’s request for a modification of the no-contact order under
advisement, this circumstance does not change the jurisdictional analysis. “A
motion not expressly decided by the trial court when the case is concluded is
ordinarily presumed to have been overruled.” Kostelnik v. Helper, 96 Ohio St.3d
1, 2002-Ohio-2985, 770 N.E.2d 58, ¶ 13; State ex rel. Smith v. Wolaver, 2d Dist.
Greene No. 2017 CA 0014, 2017-Ohio-8190, ¶ 17 (applying the principle in the
context of an appeal from a sentencing order). Thus, although the judge left the
motion unresolved at the sentencing hearing, he did not do so in the judgment of
sentence. Instead, by not including in the judgment of sentence any language
regarding a practice-of-law exception to the no-contact condition of community
control, he implicitly overruled the motion. The judgment of sentence therefore
terminated the trial court’s jurisdiction to consider that issue; as a result, at the time
that Schuman moved for a modification of the judgment of sentence, “the motion




                                            6
                                  January Term, 2020




was no longer pending.” Fernandez v. Anheuser-Busch, Inc., 10th Dist. Franklin
No. 01AP-1279, 2002-Ohio-3355, ¶ 19.
       {¶ 19} The jurisdictional bar is as strong against the modified no-contact
condition as it is against any issue expressly addressed in the judgment of sentence,
and Judge Handwork had no jurisdiction to reconsider the no-contact condition
during the pendency of the appeal. Moreover, the absence of jurisdiction is patent
and unambiguous; as a result, no inquiry is needed into the existence of an adequate
remedy at law. Greene Cty. Bd. of Commrs., 156 Ohio St.3d 458, 2019-Ohio-1676,
129 N.E.3d 393, at ¶ 26.
                                   IV. Conclusion
       {¶ 20} For the foregoing reasons, we grant Dobson’s motion for default
judgment and issue a peremptory writ of prohibition vacating Judge Handwork’s
August 19, 2019 and August 28, 2019 orders modifying Schuman’s sentence. We
also order Judge Handwork to refrain from any further exercise of jurisdiction in
case No. 2018-CR-0063 apart from taking action in aid of the appeal or to execute
a mandate from the court of appeals. Costs are taxed to Judge Handwork pursuant
to S.Ct.Prac.R. 18.05(A)(2)(c).
                                                                       Writ granted.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       David T. Harold and Maria Arlen B. de la Serna, Wood County Assistant
Prosecuting Attorneys, for relator.
                               _________________




                                          7